Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Federal Republic of Germany on July 13, 2016. It is noted, however, that applicant has not filed a certified copy of the DE202016112861.9 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the preventative mechanism comprises a magnet” of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claim 2 is objected to because of the following informalities:  The preamble of claim 2 recites “A joining head according to claim 1 or according to the preamble of claim 1”. The statements before after the word “or” appears to mean the same, therefore Examiner suggest deleting “or according to the preamble of claim 1”. In claims 2-9 and 13-17 in line 1, The limitation “A joining head” should read --- The joining head ---. In claim 11, “A joining device” in line 1 should read --- The joining device ---. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder preventative mechanism to prevent a self-locking” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 10 recites the limitation "the joining head" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is dependent upon claim 10 and thus rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Citrich et al. (US 7339133 B2).
Regarding claim 1, Citrich et al. discloses a joining head (3, see annotated Fig. 1 below) for the joining of a joining element to a workpiece, wherein the joining head comprises: a fluid cylinder (see annotated Fig. 1 below) that acts in an axial direction for actuating a loading pin (23, Fig. 1), and the fluid cylinder has a cross-sectional area (see annotated Fig. 1 below) and defines an access limiting dimension of the joining head in a predetermined radial direction, and wherein the cross-sectional area of the fluid cylinder is not a circular shape (non-circular shaped denoted in annotated Fig. 1) in order to reduce the access limiting dimension of the joining head in the predetermined radial direction.

    PNG
    media_image1.png
    912
    655
    media_image1.png
    Greyscale

Regarding claim 2, Citrich et al. discloses the joining head according to claim 1 or according to the preamble of claim 1, wherein the loading pin (23) of the joining head Note: the pin is not positively recited as a component of the joining head. 
Regarding claim 3, Citrich et al. discloses the joining head according to claim 1, wherein the cross-sectional area of the fluid cylinder comprises a first length (length across the opening of the upper portion of non-circular fluid cylinder portion) in the predetermined radial direction and a second length (length across the opening of the lower portion of non-circular fluid cylinder portion) in a direction perpendicular to the predetermined radial direction, and the first length is smaller than the second length (see Fig. 1).
Regarding claim 6, Citrich et al. discloses the joining head according to claim 1 and further show wherein the fluid cylinder is arranged radially on the outside of the joining head (see annotated Fig. 1 above).
Regarding claim 10, Citrich et al. discloses the joining device (stud welding device 1) for the joining of a joining element to a workpiece (Abstract), wherein the joining device comprises: a joining head (3, see annotated Fig. 1 above) including a fluid cylinder (see annotated Fig. 1 above) that acts in an axial direction for actuating a loading pin (23, Fig. 1), and the fluid cylinder has a cross-sectional area (see annotated Fig. 1 below) and defines an access limiting dimension of the joining head in a predetermined radial direction, and wherein the cross-sectional area of the fluid cylinder is not a circular shape (non-circular shaped denoted in annotated Fig. 1) in order to 
Regarding claim 11, Citrich et al. discloses the joining device according to claim 10, and as discussed above in claim 10, the joining device is a welding device (stud welding device, Abstract).
Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Volnhals (US 5834727 A).
Regarding claim 12, Volnhals discloses a joining head (see annotated Fig 1 below) for the joining of a joining element to a workpiece (Abstract), wherein the joining head comprises: a fluid cylinder (1, Fig. 1) defining a cross-sectional area and including a cylinder wall (Fig. 1); a piston (“The loading pin 6 extends through the housing 8 and is connected to a cylinder -piston unit (not shown)”, Col. 3, lines 19-20) located and operable for axial movement within the fluid cylinder (1); a loading pin (6, Fig. 1) extending from the piston along a loading pin axis; and the cross-sectional area partially defines an access limiting dimension of the joining head in a predetermined radial direction (shown in Fig. 1), and wherein the loading pin axis is at first distance from the cylinder wall in the predetermined radial direction and the loading pin axis is at a second distance from the cylinder wall in a second radial direction that is not the predetermined radial direction, and the first radius is smaller than the second radius (the cylinder wall portion denoted by the circle in the annotated Fig. 1 show a wall portion having varying diameter, wherein the smallest diameter is closest to the work piece during a welding process, the first radius is closes to cylinder opening holding the stud (4, Fig. 1) and the second radius being further away from the stud 4).



    PNG
    media_image2.png
    364
    710
    media_image2.png
    Greyscale

Regarding claim 13, Volnhals discloses A joining head according to claim 12 and further show wherein the first distance (relating to the first radius) is a smallest distance between the loading pin axis and the cylinder wall (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Citrich et al. (US 7339133 B2) in view of Nippon (JP4277304A) cited on IDS dated January 11, 2019.
Regarding claim 4, Citrich et al. discloses a joining head according to claim 1. Citrich et al. show a portion of the cylinder is non-circular but does not clearly show wherein the cross-sectional area of the fluid cylinder comprises one of an ellipse or an oval shape.
Nippon in the same field of endeavor discloses a fluid cylinder (1, Fig. 2) comprising and inner chamber (6, Fig. 2) having an oval shape. Figure 2 show the cross-sectional area of the chamber having the oval shape. It would have been obvious 
Regarding claim 5, Citrich et al. discloses a joining head according to claim 1 except wherein the cross-sectional area of the fluid cylinder comprises a rectangular shape.
Nippon in the same field of endeavor discloses a fluid cylinder (Fig. 2) comprising and a main body (1, Fig. 2) having a flat rectangular parallelepiped shape (Abstract). Figures 1 and 2 show the cross-sectional area of the main body having a rectangular shape. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fluid cylinder of Citrich et al. with the rectangular shape since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976). 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Citrich et al. (US 7339133 B2) in view of Aoyama et al.  (US 20050284847 A1).
Regarding claim 7, Citrich et al. discloses a joining head according to claim 1 except wherein the fluid cylinder has a preventative mechanism to prevent a self-locking, and the preventative mechanism at least partially compensates for a tilting moment arising from an eccentric load on a piston of the fluid cylinder.

Regarding claim 8, Citrich et al. modified discloses a joining head according to claim 7. Aoyama et al. discloses wherein the preventative mechanism (39) comprises an O-ring (Col. 3, lines 39-41).
Regarding claim 9, Citrich et al. modified discloses a joining head according to claim 7. Aoyama et al. further discloses wherein the preventative mechanism comprises a magnet (15, Fig. 1). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fluid cylinder of Citrich et al. with the preventative mechanism comprising a magnet as taught by Aoyama et al. for the purpose of attracting the load (bolt 2, Fig. 1) strongly to the guide pin through the magnetic force of the magnet, providing support to bolt while being welding to the work piece.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Volnhals (US 5834727 A) in view of Nippon (JP4277304A) cited on IDS dated January 11, 2019.
Regarding claims 14, Volnhals discloses the joining head according to claim 12 except wherein the cross-sectional area of the fluid cylinder is a circular area and the loading pin is located off-center on the piston in the predetermined radial direction.
Nippon in the same field of endeavor discloses a fluid cylinder (1, Fig. 2) and loading pin (4) located off-center on the piston (3, Fig. 1) in the predetermined radial direction. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the placement of the loading pin as taught by Nippon for the purpose customized loading force directed and the stud to be welded. 
Regarding claims 15 and 16, Volnhals discloses a joining head according to claim 12 except wherein the cross-sectional area of the fluid cylinder is a non-circular area.
Nippon in the same field of endeavor discloses a fluid cylinder (1, Fig. 2) comprising and inner chamber (6, Fig. 2) having an oval shape. Figure 2 show the cross-sectional area of the chamber having the oval shape. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fluid cylinder of Volnhals with the non-circular shape as taught by Nippon for the purpose of for the purpose of providing sufficient pressure receiving area for actuating a loading pin (see Abstract). 
Regarding claim 17, Volnhals modified discloses the joining head according to claim 15. Volnhals further show wherein the cross-sectional area of the fluid cylinder comprises a first length (length across the opening of the upper portion of non-circular fluid cylinder portion as modified) in the predetermined radial direction and a second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761